AMENDMENT, WAIVER AND CONSENT

This Amendment, Waiver and Consent (this “Waiver”), dated as of March 13, 2007,
is entered into by and among TWL CORPORATION (formerly Trinity Learning
Corporation), a Utah corporation (the “Company”), TWL KNOWLEDGE GROUP, INC.
(formerly Trinity Workplace Learning Corporation), a Delaware corporation
(“TWLK”) and LAURUS MASTER FUND, LTD., a Cayman Islands company (“Laurus”).  All
terms used herein but not defined herein shall have the meaning ascribed such
terms in the Security Agreement (as defined below).

WHEREAS, pursuant to that certain Security Agreement dated as of August 31,
2006, by and among the Company, TWLK and Laurus (the “Security Agreement and,
together with the Ancillary Agreements referred to therein, the “Laurus
Documents”), Laurus agreed to and did make Revolving Loans and a Term Loan to
the Company upon the terms and conditions set forth in the Security Agreement.
 Capitalized terms used herein not otherwise defined herein shall have the
meanings ascribed to such terms in the Security Agreement; and

WHEREAS, the Company has requested that Laurus consent to (i) an additional
financing whereby the Company would issue to certain accredited investors (the
“Investors”) up to an additional $4,000,000 in aggregate principal amount of
Subordinated Secured Promissory Notes substantially similar to the existing
Subordinated Secured Promissory Notes of the Company originally issued to
Palisades Master Fund, LP in the aggregate principal amount of $4,500,000 on
March 31, 2006, dated as of the date hereof (the “Subordinated Notes”) on a
subordinated basis to those Liens granted by the Company to Laurus.

NOW, THEREFORE, in consideration of the above, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:




CONSENT




1.

Notwithstanding anything to the contrary set forth in the Laurus Documents,
Laurus hereby consents to the issuance by the Company of the Subordinated Notes
to the Investors to the extent that the terms and conditions of such Subordinate
Notes and the other documentation entered into in connection therewith conform
in all material respects to the terms and conditions set forth in the Amendment
and Purchase Agreement dated March 13, 2007, and summary of the changes set
forth in the Amended and Restated Registration Rights Agreement equally dated,
attached hereto as Exhibit A and Exhibit B, respectively, provided that no later
than 5 business days following the purchase from the Company of the Subordinated
Notes by each of the Investors, the respective Investor shall have delivered to
Laurus an executed Subordination Agreement on substantially similar terms to the
Subordination Agreement executed by and among Laurus and Palisades Master Fund
LP on August 28, 2006.

2.

Notwithstanding anything to the contrary set forth in the Laurus Documents,
Laurus hereby consents to the reduction of the common stock conversion price set
forth in each of (w) the Subordinated Secured Promissory Notes of the Company
issued to Palisades Master Fund, LP in the aggregate principal amount of
$4,500,000 on March 31, 2006, (x) the Subordinated Notes of the Company to be
issued to the Investors in the aggregate principal amount of up to $4,000,000 on
the date set forth therein (the “2007 Financing”), (y) the Warrants to be issued
to the Investors with (other than the $0.03 exercise price, six month expiration
date, and deleted cashless exercise provision) substantially similar to the
warrants issued on March 31, 2006,  and (z) the Series A Preferred Stock of the
Company set forth in the Company’s Statement of Designation, Powers, Preferences
and Rights of Series A Preferred Stock, dated as of August 25, 2006, in each
case from $0.10 to $0.03 (collectively the “Reduction in Conversion Price”);
provided that the Company shall reduce the “Conversion Price and “Exercise
Price” set forth in each Laurus Document from its current amount to $0.08 per
share of common stock (to the extent such original Conversion Price or Exercise
Price is prior to such reduction greater than or equal to $0.08).

WAIVERS

3.

Laurus hereby waives all liquidated damages that may have accrued through the
date hereof pursuant to Section 2(b) of the Registration Rights Agreement (as
defined below) as a result solely of the Company’s failure to file a
Registration Statement on or prior to the Filing Date, each as defined in the
Registration Rights Agreement, dated as of August 31, 2006 by and between the
Company and Laurus (as amended, modified or supplemented from time to time, the
“Registration Rights Agreement”).   





 




--------------------------------------------------------------------------------

4.

Laurus hereby waives its participation rights under the terms of the Security
Agreement, to the extent available as a result of the 2007 Financing and/or
triggered by the Reduction in Conversion Price.

AMENDMENTS

5.

To the extent that the Company receives (x) gross proceeds of no less than
$2,000,000 and no greater than $4,000,000 from the issuance of the Subordinated
Notes and such gross proceeds are used by the Company solely for working capital
and payment of accounts payable purposes and not to repay indebtedness of the
Company or any of its Subsidiaries, other than accounts payable (other than
indebtedness owing to Laurus), Laurus and the Company hereby agree that for the
three consecutive Amortization Dates (as defined in the Term Note) following the
first date of receipt of the Company of no less than $2,000,000 of gross
proceeds (the “Initial Deferral Term”) from the issuance of such Subordinated
Notes, the principal portion of the Monthly Amount (as defined in the Term Note)
due on each such Amortization Date shall be postponed to, and repaid to Laurus
on, the Maturity Date or (y) gross proceeds of no less than $4,000,000 from the
issuance of the Subordinated Notes and such gross proceeds are used by the
Company solely for working capital and payment of accounts payable purposes and
not to repay indebtedness of the Company or any of its Subsidiaries, other than
accounts payable (other than indebtedness owing to Laurus), Laurus and the
Company hereby agree that for the three consecutive Amortization Dates (as
defined in the Term Note) following the Initial Deferral Term (the “Additional
Deferral Term”), the principal portion of the Monthly Amount (as defined in the
Term Note) due on each such Amortization Date shall be postponed to, and repaid
to Laurus on, the Maturity Date; provided that, in the event that any of the
proceeds of such Subordinated Notes are used to repay indebtedness of the
Company or its Subsidiaries (other than other than indebtedness owing to Laurus)
and not otherwise used solely for working capital purposes, all principal
deferred hereunder shall become immediately due and payable to Laurus and this
Section 4 shall be of no further force or effect.

6.

The Registration Rights Agreement is hereby amended by deleting the definitions
of “Filing Date” and “Effectiveness Date” appearing therein and inserting the
following new definitions in lieu thereof:

“Effectiveness Date” means (i) with respect to the initial Registration
Statement required to be filed hereunder, a date no later than three hundred
sixty-five (365) days following the date hereof and (ii) with respect to each
additional Registration Statement required to be filed hereunder, a date no
later than thirty (30) days following the applicable Filing Date.

“Filing Date” means, with respect to (i) the Registration Statement required to
be filed hereunder in respect of the shares of Common Stock issuable upon
conversion of the 7% Preferred Stock issued as of the date hereof, a date no
later than two hundred ten (210) days following the date hereof, and (ii) the
shares of Common Stock issuable to the Holder as a result of adjustments to the
Fixed Conversion Price made pursuant to the 7% Preferred Stock or otherwise,
thirty (30) days after the occurrence such event or the date of the adjustment
of the Fixed Conversion Price.




MISCELLANEOUS

7.

Each amendment, waiver and consent set forth herein shall only be effective as
of the first date upon which (the “Waiver Effective Date”): (i) the Company,
TWLK and Laurus shall have executed and the Company shall have delivered to
Laurus its respective counterpart to this Waiver.




8.

Except as specifically set forth in this Waiver, there are no other amendments,
modifications or waivers to the Laurus Documents, and all of the other forms,
terms and provisions of the Laurus Documents remain in full force and effect.




9.

The Company hereby represents and warrants to Laurus that (i) no Event of
Default exists on the date hereof, after giving effect to this Waiver, (ii) on
the date hereof, after giving effect to this Waiver, all representations and
warranties made by the Company an/or any of its Subsidiaries in connection with
the Laurus Documents are true, correct and complete and (iii) on the date
hereof, after giving effect to this Waiver, all of the Company’s and its
Subsidiaries covenant requirements have been met.








2




--------------------------------------------------------------------------------

10.

From and after the Waiver Effective Date, all references in the Laurus Documents
shall be deemed to be references to the Laurus Documents as modified hereby.




11.

The Company understands that it has an affirmative obligation to make prompt
public disclosure of material agreements and material amendments to such
agreements. It is the Company’s determination that this Waiver is material.  The
Company agrees to file an 8-K within 2 business days of the date hereof and in
the form otherwise prescribed by the SEC.




12.

This Waiver shall be binding upon the parties hereto and their respective
successors and permitted assigns and shall inure to the benefit of and be
enforceable by each of the parties hereto and their respective successors and
permitted assigns.  THIS WAIVER SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.  This Waiver may be
executed in any number of counterparts, each of which shall be an original, but
all of which shall constitute one instrument.  





3




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Company and Laurus has caused this Waiver to the Laurus
Documents to be signed in its name effective as of this 13th day of March 2007.










 

TWL CORPORATION

 

By: _/s/ Dennis J. Cagan___

 

Name: Dennis J. Cagan

 

Title:   Chief Executive Officer




 

TWL KNOWLEDGE GROUP, INC.

 

By: _/s/ Dennis J. Cagan___

 

Name: Dennis J. Cagan

 

Title:   Chief Executive Officer




      

 

LAURUS MASTER FUND, LTD.

 

 

 

 

 

By: _/s/ David Grin___

 

Name: David Grin

 

Title:   Director




Trinity Investment, G.P. hereby acknowledges that it was assigned on February
28, 2006 all obligations (the “Junior Debt”) of the Company and its Subsidiaries
owing to Palisades Master Fund, LP (“Palisades”) and further acknowledges and
agrees that such obligations are to continue to be treated as “Junior
Liabilities” as defined under the Subordination Agreement, dated as of August
28, 2006 by and between Palisades and Laurus.  Trinity Investment, G.P., as
holder of such Junior Debt, further acknowledges and agrees that in respect of
such obligations it shall have the rights and obligations of a Subordinated
Lender thereunder.

Trinity Investment, G.P.

 

 

 

 

 

By: /s/ Laird Q. Cagan

 

Name: Laird Q. Cagan

 

Title:   Managing General Partner

 








4




--------------------------------------------------------------------------------

EXHIBIT A

Amendment and Purchase Agreement dated March 13, 2007





5




--------------------------------------------------------------------------------

EXHIBIT B

Summary of the Changes Set Forth in the Amended and

Restated Registration Rights Agreement dated March 13, 2007

REGISTRATION

The Company shall file a registration statement on form SB-2 (or any other
applicable form) the 60th calendar day (the “Filing Date”) following the date
the Company receives a written notice from the Purchasers holding at least the
majority of the Registrable Securities requesting the Company to file an initial
Registration Statement (the “Initial Filing Date”) and use its best efforts to
have it declared effective the 120th calendar day following the Initial Filing
Date (or 150th if reviewed by the SEC) (Effectiveness Date). If the Registration
Statement is not filed or effective on time or the Company fails to maintain the
effectiveness of the Registration Statement, the Company shall pay 1.0 % of the
Principal Amount of the Debentures in liquidated damages until such default is
cured, subject to an overall limit of up to 3 months of partial liquidated
damages.





ENDNOTES











6


